CLD-276                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1840
                                       ___________

                                    FRANK FORBA,
                                             Appellant

                                             v.

                  THOMAS JEFFERSON UNIVERSITY HOSPITAL
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-15-cv-01722)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 8, 2017

             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges

                              (Opinion filed: June 21, 2017)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Frank Forba, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania denying a motion to reconsider the denial

of a post-judgment motion related to his unlawful termination action. We will affirm the

judgment of the District Court.

       Forba, through counsel, filed a complaint against his former employer, Thomas

Jefferson University Hospital, claiming that he was terminated in retaliation for taking

leave under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. At a conference

before a Magistrate Judge, the parties orally agreed to a settlement. The Hospital agreed

to send a written settlement agreement to Forba’s counsel. The Magistrate Judge

reported the parties’ agreement to the District Court and the District Court dismissed the

action. Thereafter, Forba would not sign the written settlement agreement. The Hospital

filed a motion to enforce the oral agreement. After a hearing, the District Court granted

the Hospital’s motion. We affirmed on November 22, 2016. Forba v. Thomas Jefferson

Univ. Hosp., 666 F. App’x 106 (3d Cir. 2016) (per curiam) (non-precedential).

       On March 13, 2017, Forba filed a motion requesting “a new hearing on [his] entire

case to be under the Americans with Disabilities Act . . . because of legal malpractice

issues with [his] former attorney. . . .” The District Court construed the motion as

seeking to sue his former counsel for negligence and denied the request. The District

Court noted that the matter was closed and that it otherwise lacked subject matter

jurisdiction over a possible negligence claim between two Pennsylvania citizens.


                                             2
       Forba filed a timely motion for reconsideration of the order and attached a letter

from the Pennsylvania Supreme Court Disciplinary Board reflecting that he had filed a

complaint against his former attorney. The District Court denied the motion, stating that

it found no basis to reopen a matter closed following this Court’s affirmance and

reiterating that it lacked subject matter jurisdiction over a dispute between two

Pennsylvania citizens not raising a federal question. Forba appeals the denial of his

motion for reconsideration.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We generally review the

denial of a motion for reconsideration for abuse of discretion, and to the extent the

District Court’s decision is predicated on an issue of law, our standard of review is

plenary. Wiest v. Lynch, 710 F.3d 121, 128 (3d Cir. 2013).

       Forba’s brief motion asked the District Court to reconsider its denial of his request

for a new hearing based on his former attorney’s alleged malpractice. Forba’s request for

a new hearing reflects that he wished to pursue a claim under the Americans with

Disabilities Act. Forba asserts in his notice of appeal that his attorney, among other

things, failed to amend his complaint and bring such a claim.

       Forba’s complaints about his attorney are not properly before the District Court,

nor do they provide a basis to reopen the final judgment issued in his case. See Fed. R.

Civ. P. 60(b) (setting forth grounds for relief from a final judgment); Budget Blinds, Inc.

v. White, 536 F.3d 244, 255 (3d Cir. 2008) (extraordinary circumstances are required for

relief under Rule 60(b)(6)). Forba did not show in his motion for reconsideration that the
                                             3
District Court erred in denying a new hearing or that there was an intervening change in

law or new evidence warranting relief. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d

Cir. 2010) (per curiam) (stating grounds for motion for reconsideration). To the extent

Forba’s notice of appeal may be construed as seeking to appeal the denial of his motion

for a new hearing, the District Court did not abuse its discretion. See Brown v.

Philadelphia Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003) (stating standard of review of

denial of Rule 60(b) motion).

      Because this appeal does not raise a substantial question, we will summarily

affirm the judgment of the District Court. Forba’s motion for appointment of counsel is

denied as he has not shown that he has a claim of arguable merit. Tabron v. Grace, 6

F.3d 147, 155 (3d Cir. 1993).




                                            4